ELLIS, Judge
(concurring):
I believe that the result reached by the majority in this case is correct, but ignores the settled jurisprudence of the state as to the duty of a motorist approaching an intersection controlled by a flashing yellow light.
The McCaa and Guidry cases relied on by the majority are inapplicable since the favored streets in those cases were not controlled by flashing yellow lights. A driver approaching an intersection controlled by a flashing yellow light is not entitled to assume that a vehicle approaching on a less favored street will respect his right of way. Before he enters the intersection, he must first ascertain that it is reasonably safe for him to do so. Lockhart v. McInnis Peterson Chevrolet Inc., 205 So.2d 744 (La.App. 1 Cir. 1967). Whether the driver has acted reasonably must be decided from the circumstances of each case.
In this case, I believe that, when the truck crossed into the westbound lane of traffic, the approaching car had not yet reached the point at which a reasonably safe driver would have applied his brakes to avoid the accident. I think it was reasonable for Broussard to enter the intersection under those circumstances.
I therefore concur.